Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 1 of 15 Page ID #:253



  1

  2

  3

  4

  5

  6

  7

  8

  9                                UNITED STATES DISTRICT COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11

 12   Kendrick C. Azubuike,                               Case No.: 2:19-CV-08536-DMG-(JDEx)
 13                   Plaintiff,                          DISCOVERY MATTER
 14        v.                                             PROTECTIVE ORDER
 15   City of Santa Monica, Officer Kevin
      Bacarella, Officer Timothy Fink and DOES
 16   1 through 10 inclusive,                             (Honorable Dolly M. Gee)
 17                   Defendants.                         Filing Date:        October 03, 2019
                                                          Trial Date:         November 20, 2020
 18

 19

 20
                After full consideration of the stipulation by the parties for a Protective Order,
 21
      and FOR GOOD CAUSE SHOWN, the Court hereby finds and orders as follows.
 22
      I.        PURPOSE AND LIMITATIONS
 23
                Discovery in this action is likely to involve production of confidential or private
 24
      information for which special protection from public disclosure and from use for any
 25
      purpose other than prosecuting this litigation may be warranted. Accordingly, the
 26
      parties hereby stipulate to and petition the Court to enter the following Stipulated
 27
      Protective Order (hereafter “this Order”). The parties acknowledge that this Order does
 28


                                                      1
                                            PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 2 of 15 Page ID #:254



  1   not confer blanket protections on all disclosures or responses to discovery and that the
  2   protection it affords from public disclosure and use extends only to the limited
  3   information or items that are entitled to confidential treatment under the applicable legal
  4   principles.
  5   II.   GOOD CAUSE STATEMENT
  6         This action is likely to involve confidential information derived from personnel
  7   records, investigatory documents, and other materials subject to privacy protections for
  8   which special protection from public disclosure and from use for any purpose other than
  9   prosecution of this action is warranted. Limiting disclosure of these documents to the
 10   context of this litigation as provided herein will, accordingly, further important law
 11   enforcement objectives and interests, including the safety of personnel and the public,
 12   as well as individual privacy rights of plaintiff, the individual defendants, and third
 13   parties. Such confidential materials and information consist of, among other things,
 14   materials entitled to privileges and/or protections under the following: the United States
 15   Constitution, First Amendment; the California Constitution, Article I, Section 1;
 16   California Penal Code §§ 832.5, 832.7, and 832.8; California Evidence Code §§ 1040
 17   and 1043 et seq.; the Privacy Act of 1974, 5 U.S.C. § 552a; Health Insurance Portability
 18   and Accountability Act of 1996 (HIPAA), Public Law 104-191, decisional law relating
 19   to such provisions; and information otherwise generally unavailable to the public, or
 20   which may be privileged or otherwise protected from disclosure under state or federal
 21   statutes, court rules, case decisions, or common law. Defendants also contend that such
 22   confidential materials and information consist of materials entitled to the Official
 23   Information Privilege.
 24         Confidential information with respect to the Defendants may include but is not
 25   be limited to: personnel files; internal investigative files and documents; email and
 26   written correspondence records; and policies and procedures that are kept from the
 27   public in the ordinary course of business, as well as other items subject to the Official
 28   Information Privilege and other privileges. Confidential information with respect to

                                                  2
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 3 of 15 Page ID #:255



  1   Plaintiff may include: employment and financial records along with psychological and
  2   medical notes, evaluations, reports, and treatment plans.
  3          The parties reserve the right to challenge a designation of confidentiality pursuant
  4   to the terms set forth under Paragraph 8 of this Order.
  5          Accordingly, to expedite the flow of information, to facilitate the prompt
  6   resolution of disputes over confidentiality of discovery materials, to adequately protect
  7   information the parties are entitled to keep confidential, to ensure that the parties are
  8   permitted to reasonably use such material in preparation for and in conduct of trial, to
  9   address their handling at the end of the litigation, and serve the ends of justice, a
 10   protective order for such information is justified in this matter. It is the intent of the
 11   parties that information will not be designated as confidential for tactical reasons and
 12   that nothing be so designated without a good faith belief that it has been maintained in
 13   a confidential, non-public manner, and there is good cause why it should not be part of
 14   the public record of this case.
 15   III.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 16          The parties further acknowledge, as set forth in Section 14.3, below, that this
 17   Order does not entitle them to file confidential information under seal; Local Civil Rule
 18   79-5 sets forth the procedures that must be followed and the standards that will be
 19   applied when a party seeks permission from the court to file material under seal.
 20          There is a strong presumption that the public has a right of access to judicial
 21   proceedings and records in civil cases. In connection with non-dispositive motions,
 22   good cause must be shown to support a filing under seal. See Kamakana v. City and
 23   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 24   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 25   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 26   cause showing), and a specific showing of good cause or compelling reasons with
 27   proper evidentiary support and legal justification, must be made with respect to material
 28   that a party seeks to file under seal. The parties’ mere designation of material as

                                                   3
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 4 of 15 Page ID #:256



  1   “CONFIDENTIAL” does not— without the submission of competent evidence by
  2   declaration, establishing that the material sought to be filed under seal qualifies as
  3   confidential, privileged, or otherwise protectable—constitute good cause. Further, if a
  4   party requests sealing related to dispositive motion or trial, then compelling reasons,
  5   not only good cause, for the sealing must be shown, and the relief sought shall be
  6   narrowly tailored to serve the specific interest to be protected. See Pintos v. Pacific
  7   Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010).
  8         Any document that is not confidential, privileged, or otherwise protectable in its
  9   entirety will not be filed under seal if the confidential portions can be redacted. If
 10   documents can be redacted, then a redacted version for public viewing, omitting only
 11   the confidential, privileged, or otherwise protectable portions of the document, shall be
 12   filed. Any application that seeks to file documents under seal in their entirety should
 13   include an explanation of why redaction is not feasible.
 14   IV.   DEFINITIONS
 15         4.1    Action: Kendrick C. Azuibuike v. City of Santa Monica, et al., Case No.
 16   2:19-CV-08536-DMG-(JDEx).
 17         4.2    Challenging Party: a Party or Non-Party that challenges the designation of
 18   information or items under this Order.
 19         4.3    “CONFIDENTIAL” Information or Items: Information (regardless of the
 20   medium or manner in which it is generated, stored, or maintained) or tangible things
 21   that qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
 22   above in the Good Cause Statement.
 23         4.4    Counsel: General Counsel of Record and House Counsel (as well as their
 24   support staff).
 25         4.5    Designating Party: a Party or Non-Party that designated information or
 26   items that it produces in disclosures or in responses to discovery as
 27   “CONFIDENTIAL.”
 28   ///

                                                 4
                                        PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 5 of 15 Page ID #:257



  1         4.6    Disclosure or Discovery Material: all items or information, regardless of
  2   the medium or manner in which it is generated, stored, or maintained (including, among
  3   other things, testimony, transcripts, and tangible things), that are produced or generated
  4   in disclosures or responses to discovery in this matter.
  5         4.7    Expert: a person with specialized knowledge or experience in a matter
  6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  7   expert witness or as a consultant in this Action.
  8         4.8    House Counsel: attorneys who are employees of a party to this Action.
  9   House Counsel does not include General Counsel of Record or any other outside
 10   counsel.
 11         4.9    Non-Party: any natural person, partnership, corporation, association or
 12   other legal entity not named as a Party to this action.
 13         4.10 General Counsel of Record: attorneys who are not employees of a party
 14   to this Action but are retained to represent or advice a party to this Action and have
 15   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 16   appeared on behalf of that party, as well as their support staff.
 17         4.11 Party: any party to this Action, including all of its officers, directors,
 18   employees, consultants, retained experts, and General Counsel of Record (and their
 19   support staffs).
 20         4.12 Producing Party: a Party or Non-Party that makes a Disclosure or produces
 21   Discovery Material in this Action.
 22         4.13 Professional Vendors: persons or entities that provide litigation support
 23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 25   their employees and subcontractors.
 26         4.14 Protected Material: any Disclosure or Discovery Material that is
 27   designated as “CONFIDENTIAL.”
 28   ///

                                                   5
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 6 of 15 Page ID #:258



  1         4.15 Producing Party: a Party that makes a Disclosure or produces Discovery
  2   Material to the Receiving Party.
  3         4.15 Receiving Party: a Party that receives a Disclosure or Discovery Material
  4   from a Producing Party.
  5   V.    SCOPE
  6         The protections conferred by this Stipulation and Order cover not only Protected
  7   Material (as defined above), but also (1) any information copied or extracted from
  8   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  9   Material; and (3) any testimony, conversations, or presentations by Parties or their
 10   Counsel (as defined by Sections 4.8 and 4.10) that might reveal Protected Material.
 11         Any use of Protected Material at trial shall be governed by the orders of the trial
 12   judge. This Order does not govern the use of Protected Material at trial.
 13   VI.   DURATION
 14         The confidentiality obligations imposed by this Order shall remain in effect until
 15   Final Disposition of this case. “Final Disposition” shall be deemed to be the later of (1)
 16   dismissal of all claims and defenses in this Action, with or without prejudice; and (2)
 17   final judgment herein after the completion and exhaustion of all appeals, rehearings,
 18   remands, trials, or reviews of this Action, including the time limits for filing any
 19   motions or applications for extension of time pursuant to applicable law.
 20   VII. DESIGNATING PROTECTED MATERIAL
 21         7.1    Exercise of Restraint and Care in Designating Material for Protection.
 22         Each Party or Non-Party that designates information or items for protection under
 23   this Order must take care to limit any such designation to specific material that qualifies
 24   under the appropriate standards. The Designating Party must designate for protection
 25   only those parts of material, documents, items or oral or written communications that
 26   qualify so that other portions of the material, documents, items or communications for
 27   which protection is not warranted are not swept unjustifiably within the ambit of this
 28   Order.

                                                  6
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 7 of 15 Page ID #:259



  1         Mass, indiscriminate, or routinized designations are prohibited. Designations
  2   that are shown to be clearly unjustified or that have been made for an improper purpose
  3   (e.g., to unnecessarily encumber the case development process or to impose
  4   unnecessary expenses and burdens on other parties) may expose the Designating Party
  5   to sanctions.
  6         If it comes to a Designating Party’s attention that information or items that it
  7   designated for protection do not qualify for protection, that Designating Party must
  8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9         7.2       Manner and Timing of Designations. Except as otherwise provided in this
 10   Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise stipulated
 11   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 12   Order must be clearly so designated before the material is disclosed or produced.
 13         Designation in conformity with this Order requires:
 14            (a) for information in documentary form (e.g., paper or electronic documents,
 15   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 16   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 17   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 18   portion of the material on a page qualifies for protection, the Producing Party also must
 19   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 20   margins).
 21         A Party or Non-Party that makes original documents available for inspection
 22   need not designate them for protection until after the inspecting Party has indicated
 23   which documents it would like copied and produced. During the inspection and before
 24   the designation, all of the material made available for inspection shall be deemed
 25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 26   copied and produced, the Producing Party must determine which documents, or portions
 27   thereof, qualify for protection under this Order. Then, before producing the specified
 28   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page

                                                  7
                                          PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 8 of 15 Page ID #:260



  1   that contains Protected Material. If only a portion of the material on a page qualifies
  2   for protection, the Producing Party also must clearly identify the protected portion(s)
  3   (e.g., by making appropriate markings in the margins).
  4            (b) for testimony given in depositions that the Designating Party identifies the
  5   Disclosure or Discovery Material on the record, before the close of the deposition all
  6   protected testimony.
  7            (c) for information produced in some form other than documentary and for any
  8   other tangible items, that the Producing Party affix in a prominent place on the exterior
  9   of the container or containers in which the information is stored the legend
 10   “CONFIDENTIAL.”         If only a portion or portions of the information warrants
 11   protection, the Producing Party, to the extent practicable, shall identify the protected
 12   portion(s).
 13         7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 14   failure to designate qualified information or items does not, standing alone, waive the
 15   Designating Party’s right to secure protection under this Order for such material. Upon
 16   timely correction of a designation, the Receiving Party must make reasonable efforts to
 17   assure that the material is treated in accordance with the provisions of this
 18   Order.
 19   VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 20         8.1     Timing of Challenges.      Any Party or Non-Party may challenge a
 21   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 22   Order.
 23         8.2     Meet and Confer. The Challenging Party shall initiate the meet and confer
 24   process outlined in Local Rule 37.1, et seq.
 25   ///
 26         8.3     The burden of persuasion in any such challenge proceeding shall be on
 27   the Designating Party. Frivolous challenges, and those made for an improper purpose
 28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                  8
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 9 of 15 Page ID #:261



  1   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
  2   withdrawn the confidentiality designation, all parties shall continue to afford the
  3   material in question the level of protection to which it is entitled under the Producing
  4   Party’s designation until the Court rules on the challenge.
  5   IX.   ACCESS TO AND USE OF PROTECTED MATERIAL
  6         9.1      Basic Principles. A Receiving Party may use Protected Material that is
  7   disclosed or produced by another Party or by a Non-Party in connection with this Action
  8   only for prosecuting, defending or attempting to settle this Action. Such Protected
  9   Material may be disclosed only to the categories of persons and under the conditions
 10   described in this Order. When the Action has been terminated, a Receiving Party must
 11   comply with the provisions of Section XV, infra.
 12         Protected Material must be stored and maintained by a Receiving Party at a
 13   location and in a secure manner that ensures that access is limited to the persons
 14   authorized under this Order.
 15         9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 17   may disclose any information or item designated “CONFIDENTIAL” only to:
 18            (a) the Receiving Party’s General Counsel of Record in this Action, as well as
 19   employees of said General Counsel of Record to whom it is reasonably necessary to
 20   disclose the information for this Action;
 21            (b) the officers, directors, and employees (including House Counsel) of the
 22   Receiving Party to whom disclosure is reasonably necessary for this Action;
 23            (c) Experts (as defined in this Order) of the Receiving Party to whom
 24   disclosure is reasonably necessary for this Action and who have signed the
 25   “Acknowledgment and Agreement to Be Bound,” attached and hereafter referred to as
 26   “Exhibit A.”
 27            (d) the court and its personnel;
 28            (e) court reporters and their staff;

                                                      9
                                          PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 10 of 15 Page ID #:262



   1            (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed Exhibit A.
   4            (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6            (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign Exhibit A; and (2) they will not be permitted to keep any
   9   confidential information unless they sign Exhibit A, unless otherwise agreed by the
  10   Designating Party or ordered by the court. Pages of transcribed deposition testimony or
  11   exhibits to depositions that reveal Protected Material may be separately bound by the
  12   court reporter and may not be disclosed to anyone except as permitted under this Order;
  13   and
  14            (i) any mediator or settlement officer, and their supporting personnel, mutually
  15   agreed upon by any of the parties engaged in settlement discussions.
  16   X.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  17         IN OTHER LITIGATION
  18         If a Party is served with a subpoena or a court order issued in other litigation that
  19   compels disclosure of any information or items designated in this Action as
  20   “CONFIDENTIAL,” that Party must:
  21            (a) promptly notify in writing the Designating Party. Such notification shall
  22   include a copy of the subpoena or court order;
  23            (b) promptly notify in writing the party who caused the subpoena or order to
  24   issue in the other litigation that some or all of the material covered by the subpoena or
  25   order is subject to this Order. Such notification shall include a copy of this Order; and
  26            (c) cooperate with respect to all reasonable procedures sought to be pursued
  27   by the Designating Party whose Protected Material may be affected.
  28         If the Designating Party timely seeks a protective order, the Party served with

                                                  10
                                          PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 11 of 15 Page ID #:263



   1   the subpoena or court order shall not produce any information designated in this action
   2   as “CONFIDENTIAL” before a determination by the court from which the subpoena
   3   or order issued, unless the Party has obtained the Designating Party’s permission. The
   4   Designating Party shall bear the burden and expense of seeking protection in that court
   5   of its confidential material and nothing in these provisions should be construed as
   6   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
   7   from another court.
   8   XI.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   9         PRODUCED IN THIS LITIGATION
  10            (a) The terms of this Order are applicable to information produced by a Non-
  11   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
  12   by Non-Parties in connection with this litigation is protected by the remedies and relief
  13   provided by this Order. Nothing in these provisions should be construed as prohibiting
  14   a Non-Party from seeking additional protections.
  15            (b) In the event that a Party is required, by a valid discovery request, to produce
  16   a Non-Party’s confidential information in its possession, and the Party is subject to an
  17   agreement with the Non-Party not to produce the Non-Party’s confidential information,
  18   then the Party shall:
  19                  (1) promptly notify in writing the Requesting Party and the Non-Party that
  20   some or all of the information requested is subject to a confidentiality agreement with
  21   a Non-Party;
  22                  (2) promptly provide the Non-Party with a copy of this Order in this
  23   Action, the relevant discovery request(s), and a reasonably specific description of the
  24   information requested; and
  25                  (3) make the information requested available for inspection by the Non-
  26   Party, if requested.
  27            (c) If the Non-Party fails to seek a protective order from this court within
  28   fourteen (14) days of receiving the notice and accompanying information, the Receiving

                                                   11
                                           PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 12 of 15 Page ID #:264



   1   Party may produce the Non-Party’s confidential information responsive to the discovery
   2   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
   3   produce any information in its possession or control that is subject to the confidentiality
   4   agreement with the Non-Party before a determination by the court. Absent a court order
   5   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
   6   in this court of its Protected Material.
   7   XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   9   Protected Material to any person or in any circumstance not authorized under this Order,
  10   the Receiving Party must immediately (a) notify in writing the Designating Party of the
  11   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of
  12   the Protected Material, (c) inform the person or persons to whom unauthorized
  13   disclosures were made of all the terms of this Order, and (d) request such person or
  14   persons to execute Exhibit A.
  15   XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  16         PROTECTED MATERIAL
  17         When a Producing Party gives notice to Receiving Parties that certain
  18   inadvertently produced material is subject to a claim of privilege or other protection,
  19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  21   may be established in an e-discovery order that provides for production without prior
  22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  23   parties reach an agreement on the effect of disclosure of a communication or
  24   information covered by the attorney-client privilege or work product protection, the
  25   parties may incorporate their agreement in a subsequent stipulation to the court.
  26   XIV. MISCELLANEOUS
  27         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.

                                                   12
                                           PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 13 of 15 Page ID #:265



   1         14.2 Right to Assert Other Objections. By stipulating to the entry of this Order,
   2   no Party waives any right it otherwise would have to object to disclosing or producing
   3   any information or item on any ground not addressed in this Order. Similarly, no Party
   4   waives any right to object on any ground to use in evidence of any of the material
   5   covered by this Order.
   6         14.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   8   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   9   Protected Material at issue. If a Party’s request to file Protected Material under seal is
  10   denied by the court, then the Receiving Party may file the information in the public
  11   record unless otherwise instructed by the court.
  12   XV. FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in Section VI, supra, within
  14   60 days of a written request by the Designating Party, each Receiving Party must return
  15   all Protected Material to the Producing Party or destroy such material. As used in this
  16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17   summaries, and any other format reproducing or capturing any of the Protected
  18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  19   must submit a written certification to the Producing Party (and, if not the same person
  20   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  21   category, where appropriate) all the Protected Material that was returned or destroyed
  22   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  23   compilations, summaries or any other format reproducing or capturing any of the
  24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  25   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  26   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  27   work product, and consultant and expert work product, even if such materials contain
  28   Protected Material. Any such archival copies that contain or constitute Protected

                                                  13
                                          PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 14 of 15 Page ID #:266



   1   Material remain subject to this Order as set forth in Section VI, supra.
   2   XVI. VIOLATION
   3         Any violation of this Order may be punished by appropriate measures including,
   4   without limitation, contempt proceedings and/or monetary sanctions.
   5

   6   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   7
       DATED: June 08, 2020
   8

   9                                            JOHN D. EARLY
  10
                                                United State Magistrate Judge

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                  14
                                         PROTECTIVE ORDER
Case 2:19-cv-08536-DMG-JDE Document 37 Filed 06/08/20 Page 15 of 15 Page ID #:267



   1                                          EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I,   _____________________________              [print    or    type       full    name],   of
   4   _________________________________ [print or type full address], declare under
   5   penalty of perjury that I have read in its entirety and understand the Stipulated Protective
   6   Order that was issued by the United States District Court for the Central District of
   7   California on June 8, 2020 in the case of Kendrick C. Azuibuike v. City of Santa Monica,
   8   et al., Case No. 2:19-CV-08536-DMG-(JDEx). I agree to comply with and to be bound
   9   by all the terms of this Stipulated Protective Order and I understand and acknowledge
  10   that failure to so comply could expose me to sanctions and punishment in the nature of
  11   contempt. I solemnly promise that I will not disclose in any manner any information or
  12   item that is subject to this Stipulated Protective Order to any person or entity except in
  13   strict compliance with the provisions of this Order. I further agree to submit to the
  14   jurisdiction of the United States District Court for the Central District of California for
  15   enforcing the terms of this Stipulated Protective Order, even if such enforcement
  16   proceedings    occur    after   termination     of   this   action.          I   hereby     appoint
  17   __________________________             [print        or        type     full            name]     of
  18   __________________________________________ [print or type full address and
  19   telephone number] as my California agent for service of process in connection with this
  20   action or any proceedings related to enforcement of this Stipulated Protective Order.
  21   Date: ______________________________________
  22   City and State where sworn and signed: _________________________________
  23

  24   Printed name: _______________________________
  25

  26   Signature: __________________________________
  27

  28


                                                     15
                                           PROTECTIVE ORDER
